DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed November 13, 2019 are acceptable by the Examiner.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obviousness with respect to semiconductor device and method of manufacturing a semiconductor device comprising amongst other limitations: a bit line suspended on the substrate; a bottom electrode, wrapped around the bit line; a resistive layer wrapped around the bottom electrode, a top electrode wrapped around the resistive layer and a word line electrode, disposed around the top electrode and connected to the top electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/William Coleman/Primary Examiner, Art Unit 2895